Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 5, 1973, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner which disqualified claimant from receiving benefits on the ground he voluntarily left his employment without good cause by provoking his discharge. The board could clearly find on the instant record that the delivery truck on which claimant was assigned as a helper on June 21, 1973 made at least two personal and unauthorized deviations as it proceeded on its delivery route and that claimant was aware that such action violated the terms of the union contract. The board was not required ■ to accept the excuses given for these deviations either as credible or justified (Matter of Wade [Levine], 50 AD2d 1003), and the fact that claimant was the helper and not the driver is not controlling since the union contract applied also to claimant as well as the driver and the claimant not only never notified anyone of the driver’s action but accepted pay for the overtime caused by the breach of the rules. There is thus substantial evidence to support a finding of misconduct (Matter of James [Levine], 34 NY2d 491). Decision affirmed, without costs. Koreman, P. J., Sweeney, Mahoney, Main and Reynolds, JJ., concur.